Citation Nr: 0948930	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from April 23, 1976 to July 6, 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Newark, New 
Jersey, and Philadelphia, Pennsylvania, Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).  The appeal 
was forwarded to the Board from the Newark RO.

The Board notes that a determination on whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider an 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, regardless of the RO's action, the 
Board must initially address the question of whether new and 
material evidence has been presented to reopen the claim of 
service connection for schizophrenia.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2009); 38 C.F.R. § 3.156a (2009).


FINDINGS OF FACT

1.  Entitlement to service connection for schizophrenia was 
denied in a January 2004 rating decision; although the 
Veteran initiated an appeal by submitting a notice of 
disagreement and he was issued a statement of the case, he 
did not perfect the appeal by timely submitting a substantive 
appeal.  It was initially held that schizophrenia was not 
demonstrated during service or within the one year period 
after military service.  This is the last final denial on any 
basis.

2.  The evidence received since the January 2004 rating 
decision is cumulative and redundant and does not raise a 
reasonable possibility of granting the claim.




CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied entitlement 
to service connection for schizophrenia is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009). 

2.  Evidence received since the January 2004 rating decision 
is not new and material, and the claim for service connection 
for schizophrenia may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b) (1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  The Court held that upon 
receipt of an application for service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Also, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court 
further explained that a notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial.

In this case, the Veteran was provided with a preadjudication 
letter in February 2006 that met the notification requirement 
of Pelegrini and Kent.  As for the notification required by 
Dingess, the Veteran received a letter in March 2006 
specifically addressing the elements required of that 
decision.  The February 2006 and March 2006 letters notified 
the Veteran that he must submit evidence of a current 
disability and of a relationship between that disability and 
active service.  The Board concludes that the duty to notify 
the Veteran has been met.

The Board notes that in the context of a claim to reopen, the 
duty to assist is more limited.  38 U.S.C.A. § 5103A (f); 38 
C.F.R. § 3.159(c) (4) (iii).  The Veteran's service treatment 
records and post-service VA medical records have been 
associated with the claims file.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  Finally, the 
Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.

Therefore, the Board finds that all relevant evidence has 
been obtained, and that it may proceed with an evaluation of 
the Veteran's claim to reopen.


II.  New and Material Evidence 

The Veteran contends that his schizophrenia occurred during 
or was aggravated by his service.  He asserts that he was 
struck on the head during basic training.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2009).

Although the RO determined in its May 2006 rating decision 
that new and material evidence had not been presented to 
reopen the claim for service connection for schizophrenia, 
that decision is not binding on the Board.  The Board also 
must make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the claim on the underlying 
merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In this case, entitlement to service connection was initially 
denied in a January 2004 rating decision.  The RO found that 
the evidence of record failed to show that schizophrenia was 
occurred in or aggravated by service.  They also found that 
it had not developed with a compensable degree in the 
presumptive one year period.  The evidence considered at that 
time consisted of treatment records from Essex County 
Hospital Center from July 1980 to June 1981, the results of 
an August 2003 VA examination and the service treatment 
records.

The Veteran submitted a Notice of Disagreement with this 
decision in March 2004 and a Statement of the Case was issued 
in December 2004.  The Statement of the Case considered the 
additional evidence of service treatment records, hospital 
records from The Carrier Clinic from May 1977 to October 
1977, and hospital records from Essex County Hospital Center 
from March 1977 to October 1981.  The RO claimed that the 
evidence indicated that the Veteran had suffered his first 
paranoid episode three years prior to the May 1977 admission 
for which there had been no treatment, that he went to 
college, dropped out and joined the military.  Other records 
indicated that the Veteran dropped out of high school but 
because the Veteran failed to submit a timely substantive 
appeal and is not now claiming clear and unmistakable error, 
the January 2004 decision denying entitlement to service 
connection is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.105(a), 20.200 (2009).

A finally adjudicated claim may be reopened if the VA 
receives new and material evidence.  New evidence is defined 
as existing evidence not previously submitted to the VA, and 
material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that newly presented evidence is presumed 
to be credible for purposes of determining whether or not it 
is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The Court has also stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The evidence submitted since the last final decision consists 
primarily of VA treatment records from August 2004 to 
December 2007.  These records show continued treatment of 
schizophrenia. 

After a review of the evidence received since the most recent 
denial, the Board finds that the evidence is new but is not 
material.  The new VA treatment records while showing current 
treatment for the schizophrenia do not show that the disorder 
was incurred in or aggravated by service.  There is no 
showing of a head injury in service.  He has otherwise 
repeated contentions previously on file and these are not new 
and material.  There is nothing that shows treatment for 
applicable symptoms in service.  The Veteran did not have 90 
days of service, so no presumptive period is for application.

Accordingly, the claim to reopen for entitlement to service 
connection for schizophrenia is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

New and material evidence has not been received to reopen the 
Veteran's claim for service connection for schizophrenia; the 
appeal is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


